       Case 3:18-cv-03670-WHO Document 58 Filed 10/26/18 Page 1 of 4



 1   Mark L. Whitaker (admitted Pro Hac Vice)
     MWhitaker@mofo.com
 2   Daniel P. Muino (CA BAR NO. 209624)
     DMuino@mofo.com
 3   G. Brian Busey (admitted Pro Hac Vice)
     GBusey@mofo.com
 4   Bradley S. Lui (CA BAR NO. 143088)
     BLui@mofo.com
 5   Mary Prendergast (CA BAR NO. 272737)
     MPrendergast@mofo.com
 6   Fahd H. Patel (admitted Pro Hac Vice)
     FPatel@mofo.com
 7   Corinna J. Alanis (CA BAR NO. 287164)
     CAlanis@mofo.com
 8   MORRISON & FOERSTER LLP
     2000 Pennsylvania Avenue, NW
 9   Washington, District of Columbia 20006-1888
     Telephone:      (202) 887-1500
10   Facsimile:      (202) 887-0763

11   Bryan Wilson (CA BAR NO. 138842)
     BWilson@mofo.com
12   MORRISON & FOERSTER LLP
     755 Page Mill Road
13   Palo Alto, California 94304-1018
     Telephone:      (650) 813-5600
14   Facsimile:      (650) 494-0792

15   Attorneys for Plaintiffs
     TERADATA CORPORATION, TERADATA
16   US, INC., and TERADATA OPERATIONS, INC.
17

18                                UNITED STATES DISTRICT COURT

19                             NORTHERN DISTRICT OF CALIFORNIA

20

21    TERADATA CORPORATION, TERADATA                      Case No. 3:18-CV-03670-WHO
      US, INC., and TERADATA OPERATIONS,
22    INC.                                                JOINT STIPULATION AND ORDER
                                                          RE WITHDRAWAL OF MOTION TO
23                      Plaintiffs,                       SEAL
24           v.
25    SAP SE, SAP AMERICA, INC., and SAP
      LABS, LLC
26
                        Defendants.
27

28

     JOINT STIPULATION AND ORDER RE WITHDRAWAL OF MOTION TO SEAL
     CASE NO. 3:18-CV-03670-WHO
       Case 3:18-cv-03670-WHO Document 58 Filed 10/26/18 Page 2 of 4



 1          Plaintiffs Teradata Corporation, Teradata US, Inc., and Teradata Operations, Inc.

 2   (“Plaintiffs”) and Defendants SAP SE, SAP America, Inc., and SAP Labs, LLC (“Defendants”)

 3   hereby request and stipulate as follows:

 4          Plaintiffs filed a Notice of Withdrawal of Administrative Motion to Seal (ECF No. 55).

 5          Accordingly, the parties hereby stipulate, subject to the Court’s approval, that the

 6   following documents, which are currently filed under seal, should be published by the Court:

 7   ECF Nos. 38-4, 38-7, 43-4, 43-5, 43-6, 43-7, 47-4.

 8    Dated: October 24, 2018                      Respectfully Submitted,
 9                                                 MORRISON & FOERSTER LLP
10

11                                                 By:       /s/ Mark Whitaker
                                                                  Mark Whitaker
12
                                                   Attorneys For Plaintiffs
13
                                                   TERADATA CORPORATION,
14                                                 TERADATA US, INC., and
                                                   TERADATA OPERATIONS, INC.
15

16

17
      Dated: October 24, 2018                      Respectfully Submitted,
18
                                                   JONES DAY
19
20
                                                   By:      /s/ Tharan Gregory Lanier
21                                                         Tharan Gregory Lanier
22                                                 Attorneys For Defendants
23                                                 SAP SE,
                                                   SAP AMERICA, INC., and
24                                                 SAP LABS, LLC
25

26
27

28


     JOINT STIPULATION AND ORDER RE WITHDRAWAL OF MOTION TO SEAL
     3:18-CV-03670-WHO                                                                               1
       Case 3:18-cv-03670-WHO Document 58 Filed 10/26/18 Page 3 of 4



 1                                       ECF CERTIFICATION

 2          I, Mark Whitaker, hereby attest pursuant to Local Rule 5-1(i)(3) that the concurrence to the

 3   filing of this document has been obtained from each signatory hereto.

 4          Executed this 24th day of October, 2018, at Washington, D.C.

 5
                                                           /s/ Mark Whitaker
 6                                                        Mark Whitaker
 7                                                        Attorneys For Plaintiffs
                                                          TERADATA CORPORATION,
 8                                                        TERADATA US, INC., and
                                                          TERADATA OPERATIONS, INC.
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


     JOINT STIPULATION AND ORDER RE WITHDRAWAL OF MOTION TO SEAL
     3:18-CV-03670-WHO                                                                                2
       Case 3:18-cv-03670-WHO Document 58 Filed 10/26/18 Page 4 of 4



 1                                                   ORDER

 2          PURSUANT TO STIPULATION, the following documents, which are currently filed

 3   under seal, shall be published on the docket: ECF Nos. 38-4, 38-7, 43-4, 43-5, 43-6, 43-7, 47-4.

 4

 5          IT IS SO ORDERED.

 6

 7   DATED: October 26, 2018

 8

 9
                                                     HONORABLE WILLIAM H. ORRICK
10                                                   UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


     JOINT STIPULATION AND ORDER RE WITHDRAWAL OF MOTION TO SEAL
     3:18-CV-03670-WHO                                                                                  3
